THE COURT.
Defendant was convicted of the crime of rape, and upon judgment being pronounced took an appeal to this court. The cause was upon the calendar of this court for argument last September, and was then continued for the term. It was again called for argument on January 23d of this year. No argument was made on behalf of appellant, *13and there being no brief on file, appellant was given twenty days in which to file a brief.
No brief has since been filed, and no extension of time has been asked. We have nevertheless examined the record, but have discovered no reason why the judgment and order should not be affirmed.
The judgment and order are therefore affirmed.